Citation Nr: 0701335	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of stab wounds to the abdomen.

2.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) on and 
after April 27, 2001.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to an increased rating for PTSD was 
before the Board in August 2002, and was denied.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2004, the 
Court issued an Order that granted a joint motion of the 
parties, vacated that portion of the Board's August 2002 
decision denying a disability rating in excess of 70 percent 
for the period beginning April 27, 2001, and remanded the 
matter to the Board for action in compliance with the motion.  

In a decision dated in August 2004, the Board again denied 
the claim of entitlement to a rating in excess of 70 percent 
for PTSD.  In October 2005, the Court issued an Order that 
granted a joint motion of the parties, vacated the August 
2004 decision and remanded the matter to the Board for 
compliance with the motion.

In February 2004, the Board remanded the veteran's claim of 
entitlement to an increased rating for residuals of abdominal 
stab wounds.  That issue has since been returned to the Board 
for further appellate action and is addressed in more detail 
in the Remand section below.  The Board notes that the issue 
of entitlement to an increased rating for residuals of 
abdominal stab wounds is not a subject of the Court's Order.

The Board also notes that in the June 2006 supplemental 
statement of the case (SSOC), the RO included several issues 
that are not on appeal.  The issues of entitlement to a 
rating in excess of 10 percent for residuals of stab wounds 
to the face, entitlement to a compensable rating for 
residuals of stab wounds to the posterior chest, entitlement 
to a compensable rating for residuals of stab wounds to the 
neck and thyroid, and entitlement to a compensable rating for 
a laparotomy scar are not on appeal and should not have been 
included in the SSOC.


REMAND

As noted above, the Court has remanded the issue of 
entitlement to a disability rating in excess of 70 percent 
for PTSD on and after April 27, 2001.  The most recent VA 
examination for PTSD in this case was in July 2001.  Recent 
VA outpatient treatment records indicate that the veteran's 
PTSD may have worsened since 2001.  However, none of those 
reports contains sufficient detail to properly evaluate the 
disability.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board also notes that in the February 2004 remand, the 
Board instructed the RO to adjudicate an intertwined claim of 
clear and unmistakable error (CUE) in the initial March 1974 
rating decision, which granted service connection for 
residuals of a stab wound to the abdomen, and assigned a 10 
percent rating.  To date, the veteran has not disagreed with 
that decision, but the time limit for submitting a notice of 
disagreement has not expired.  Since this CUE issue is 
inextricably intertwined with the current claim for an 
increased rating for the stab wound residuals, the Board will 
defer its decision on the current claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner.

If the evidence currently supports a 
diagnosis of a personality disorder or any 
acquired psychiatric disorder in addition 
to PTSD, the examiner is asked to state an 
opinion as to what portion of the 
veteran's overall mental/psychiatric 
impairment is attributable to his service-
connected PTSD as opposed to other non-
service-connected pathology.  Such 
distinction should be made in terms of 
specific symptomatology that is 
attributable to one or another disorder, 
and in terms of GAF score.  The examiner 
is asked to assign an overall GAF score, 
as well as a GAF score which covers only 
impairment due to the service-connected 
PTSD.

All indicated studies should be performed.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's PTSD claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


